Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 16, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  154285                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 154285
                                                                   COA: 332842
                                                                   Ingham CC: 12-000114-FH
  GREGORY BRYANT WAUGH,
           Defendant-Appellant.

  _________________________________________/

         By order of April 4, 2017, the application for leave to appeal the July 1, 2016
  order of the Court of Appeals was held in abeyance pending the decisions in People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453 (2017),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 16, 2017
           p1115
                                                                              Clerk